Name: Commission Regulation (EEC) No 3684/92 of 17 December 1992 extending Regulation (EEC) No 3779/91 fixing the export refunds on baled tobacco from the 1991 harvest
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 12. 92 Official Journal of the European Communities No L 374/5 COMMISSION REGULATION (EEC) No 3684/92 of 17 December 1992 extending Regulation (EEC) No 3779/91 fixing the export refunds on baled tobacco from the 1991 harvest the 1991 harvest in order to enable those exports to be carried out ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EEC) No 860/92 (2), and in particular the first sentence of the third subparagraph of Article 9 (2) thereof, Whereas export refunds were fixed in respect of certain varieties of tobacco from the 1991 crop by Commission Regulation (EEC) No 3779/91 (3) ; Whereas the final date for granting those refunds was set at 31 December 1992 ; whereas, in respect of certain varieties of that tobacco, export possibilities after that date have presented themselves ; whereas it is advisable to grant refunds in respect of the varieties in question from HAS ADOPTED THIS REGULATION : Article 1 In Article 2 of Regulation (EEC) No 3779/91 , '31 December 1992' is hereby replaced by '30 June 1993'. Article 2 This Regulation shall enter into force on 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 94, 28 . 4. 1970, p. 1 . 0 OJ No L 91 , 7. 4. 1992, p. 1 . O OJ No L 356, 24. 12. 1991 , p. 54.